Ogden, J.
judgment by agreement of both plaintiff and defendant was rendered in the court below, against the defendants, and in favor of the plaintiff, for the full amount of his demand.
We are therefore of the opinion that the agreed judgment cured all the errors, if any, of the lower court, down to the time of the agreement and judgment, and are therefore disinclined to notice the errors complained •of by the plaintiffs in error, in the progress of the trial of this case.
The plaintiffs in error, however, complain of the judgment below, for the reason that it assesses all the costs in this behalf expended, against the defendants in the lower court, and claim that the costs of a former appeal, and all costs previous to said appeal, should be decreed against the plaintiff below.
We think that this question was fully settled in the •case of Farquhar v. Hendley & Co., 24 Texas, 300, in which the rule of costs was fully and accurately explained.
The judgment of the district court is therefore affirmed.
Affirmed.